     Case 1:20-cv-00805-DAD-BAM Document 12 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GEORGETTE G. PURNELL,                             No. 1:20-cv-00805-DAD-BAM
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   EQUIFAX INC., et al.,
                                                       (Doc. No. 4)
15                      Defendants.
16

17          Plaintiff Georgette G. Purnell, proceeding pro se and in forma pauperis, initiated this civil

18   action on June 8, 2020. (Doc. No. 1.) On July 7, 2020, the assigned magistrate judge screened

19   plaintiff’s complaint and issued findings and recommendations recommending dismissal of this

20   action with prejudice. (Doc. No. 4.) The findings and recommendations were served on plaintiff

21   with instructions that any objections thereto must be filed within fourteen (14) days after service

22   of the order. (Id.) The time for objections has passed and no objections have been filed.1

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(c), this court has conducted a

24   de novo review of the case. Having carefully reviewed the entire file, the court finds that the

25   findings and recommendations are supported by the record and proper analysis.

26
     1
27     In lieu of objections, plaintiff filed a notice of appeal on August 14, 2020. (Doc. No. 6.) The
     United States Court of Appeals for the Ninth Circuit dismissed the appeal for lack of jurisdiction
28   on September 17, 2020 and issued its formal mandate on October 9, 2020. (Doc. Nos. 10, 11.)
                                                          1
     Case 1:20-cv-00805-DAD-BAM Document 12 Filed 12/07/20 Page 2 of 2


 1         Accordingly,

 2         1.    The findings and recommendations issued on July 7, 2020 (Doc. No. 4) are

 3               adopted in full;

 4         2.    This action is dismissed with prejudice; and

 5         3.    The Clerk of the Court is directed to close this case.

 6   IT IS SO ORDERED.
 7
        Dated:   December 7, 2020
 8                                                     UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
